Citation Nr: 1441872	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to lips and lower mouth due to genioglossal advancement surgery on August 26, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to lips and lower mouth due to genioglossal advancement surgery on August 26, 2003.


CONCLUSION OF LAW

The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to lips and lower mouth due to genioglossal advancement surgery on August 26, 2003 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In June 2006, the RO issued a rating decision which, in pertinent part, denied compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to lips and lower mouth due to genioglossal advancement surgery on August 26, 2003.  According to an August 2014 statement, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to lips and lower mouth due to genioglossal advancement surgery on August 26, 2003.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to lips and lower mouth due to genioglossal advancement surgery on August 26, 2003 is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


